Notice of Pre-AIA  or AIA  Status
This office action is in response to the amendment filed 7/13/21.  Claims 21-41 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The information disclosure statements (IDS) submitted on 7/08/21 and 7/29/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

The terminal disclaimer filed 7/13/21 has been approved.

Claims 21-41 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claim 33 is the broadest independent claim and the prior art of record fails to teach or adequately suggest the lowered ends of a plurality of upwardly extending ice logs disposed in a base ice log which is disposed on the ground.    The examiner disagrees with the petitioner in PTAB proceeding IPR2021-01179 that citation 2 on the IDS filed 7/08/21, titled How to Build Custom Deck Railings would render such as feature obvious once having ordinary skill in the art.
Claim 21 is a method claim which is allowable for the same reasons as claim 33.
With respect to claim 35, the prior art of record fails to teach or adequately suggest disposing a second generally horizontal ice log so that it rests on at least two of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CANFIELD whose telephone number is (571)272-6840.  The examiner can normally be reached on M-F 10-6, some Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT CANFIELD
Primary Examiner
Art Unit 3635



/Robert Canfield/           Primary Examiner, Art Unit 3636